        Case 8:18-cv-03848-TDC Document 1 Filed 12/13/18 Page 1 of 36



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                               GREENBELT DIVISION


PAMELA MOORE,
8304 Stonybridge Circle,
Highlands Ranch, CO 80126

and
                                           CASE NO._____________
DENNIS DESALVO,
31 Island View Terrace,
Oceanview, NJ 08230,
                                           CLASS ACTION COMPLAINT
Individually and on Behalf of All Others
Similarly Situated,                        JURY TRIAL DEMANDED

            Plaintiffs,

                           v.

MARRIOTT INTERNATIONAL, INC. (a
Montgomery County, Maryland Resident)
10400 Fernwood Road,
Bethesda, MD 20817-1102

and

STARWOOD HOTELS AND RESORTS
WORLDWIDE, LLC (a Montgomery County,
Maryland Resident)
10400 Fernwood Road,
Bethesda, MD 20817-1102


             Defendants.
              Case 8:18-cv-03848-TDC Document 1 Filed 12/13/18 Page 2 of 36



                                  CLASS ACTION COMPLAINT

         Plaintiffs Pamela Moore and Dennis Desalvo (“Plaintiffs”) on behalf of themselves and

all others similarly situated, allege the following against Defendants Marriott International, Inc.

(“Marriott”) and Starwood Hotels and Resorts Worldwide, LLC (“Starwood”) (collectively

“Defendants”), based on personal knowledge as to Plaintiffs and Plaintiffs’ own acts and on

information and belief as to all other matters based upon, inter alia, the investigation conducted

by and through Plaintiffs’ undersigned counsel:

                                        SUMMARY OF THE CASE

         1.       Plaintiffs bring this class action against Defendants for their failure to secure and

safeguard hundreds of millions of customers’ protected personal information, including their

names, addresses, birthdates, passport numbers, email addresses, phone numbers, and encrypted

payment card numbers along with expiration dates (“PII”) despite the unauthorized access of

such information since 2014.

         2.       Marriott is an American multinational, diversified hospitality company that

manages and franchises a broad portfolio of hotels and related lodging facilities, with more than

6,700 properties in over 130 countries and territories globally, accommodating over 1.2 million

rooms.

         3.       Marriott acquired Starwood, including the Starwood guest reservation system

database (the “Starwood Database”), for $13 billion in 2016, creating the largest hotel chain in

the world and adding Starwood properties to its collection, including W Hotels, St. Regis,

Sheraton Hotels & Resorts, Westin Hotels & Resorts, Element Hotels, Aloft Hotels, The Luxury

Collection, Tribute Portfolio, Le Méridien Hotels & Resorts, Four Points by Sheraton and Design

Hotels, and even Starwood-branded timeshare properties.



                                                    1
            Case 8:18-cv-03848-TDC Document 1 Filed 12/13/18 Page 3 of 36



       4.       On September 8, 2018, Marriot received an alert from an internal security tool of

an attempt to access its Starwood Database.         Upon investigation, Marriott confirmed that

unauthorized access to the Starwood Database had been occurring since 2014 and that an

unauthorized party had copied and encrypted guest information (the “Starwood Data Breach”).

While Marriott’s investigation into the Data Breach uncovered that hackers had had access to the

Starwood Database since 2014, the breach had inexplicably gone undetected during Marriott’s

acquisition of Starwood in 2016.

       5.       On November 19, 2018, Marriot determined that the compromised information

from the Starwood Database included the PII of more than 500 million guests who had made a

reservation at a Starwood property at least once since 2014. Specifically, Marriott provided that

for about 327 million guests, that compromised information included some combination of their

name, mailing address, phone number, email address, passport number, Starwood Preferred

Guest account information, date of birth, gender, arrival, and departure information, reservation

date, and communication preferences. For an undisclosed number of guests, the compromised

information also included their payment encrypted payment card number along with the

expiration date.

       6.       Not until 83 days after it purportedly first became aware of the Starwood Data

Breach did Marriott publicly disclose on November 30, 2018 – for the first time – that the

personal details, including PII, of up to 500 million guests going as far back as 2014 had been

compromised. Despite its public statement on the matter, Marriott has yet to notify individual

customers regarding any compromise of their personal information, including PII.

       7.       Furthermore, Plaintiffs are informed and believe that the Starwood Database

remains vulnerable to hackers as of the date of this filing, and that Defendants have yet to take



                                                2
             Case 8:18-cv-03848-TDC Document 1 Filed 12/13/18 Page 4 of 36



the proper steps to secure the Starwood Database and protect their customers’ PII even though

more than 3 months have passed since they became aware of the Starwood Data Breach.1

                                     JURISDICTION AND VENUE

        8.       This court has jurisdiction over this action pursuant to the Class Action Fairness

Act (“CAFA”), 28 U.S.C. § 1332(d), because the aggregate amount in controversy exceeds

$5,000,000, exclusive of interests and costs, there are more than 100 proposed class members,

and Defendants are citizens of this state and at least one proposed class member is a citizen of a

foreign state. In addition, the Court has supplemental jurisdiction over the state law claims

pursuant to 28 U.S.C. § 1367.

        9.       Venue is proper under 28 U.S.C. § 1391(c) because Defendants are corporations

that do business in and are subject to personal jurisdiction in this District. Venue is also proper

because substantial part of the events or omissions giving rise to the claims in this action

occurred in or emanated from this District, including the decisions made by Defendants’

governance and management personnel that led to the misrepresentations and invasions of

privacy.

                                                   PARTIES

        A.       Plaintiffs

        10.      Plaintiff Pamela Moore is, and at all relevant times was, a citizen of the State of

Colorado. Plaintiff Moore is a Starwood Preferred Guest whose credit card is linked to her

Starwood Preferred Guest account.               Plaintiff Moore has stayed at Starwood properties

throughout the relevant class period, including Four Points by Sheraton and Design Hotels. In


1
 Complaint at 2-3 and 15-18, Hiteshew v. Marriott International, Inc., (D. MD. 2018), (Case No. 8:18-cv-03755-
PWG) (Dkt. No. 1).

                                                        3
           Case 8:18-cv-03848-TDC Document 1 Filed 12/13/18 Page 5 of 36



connection with each stay, Plaintiff Moore provided Marriot with other forms of Personal

Information.      Plaintiff Moore believed that Marriot took all reasonable, necessary, legally

required, and industry standard security measures to protect her PII, and that her PII would

remain private. Defendants’ represented that they would “send[] emails” to “affected guests.”2

Plaintiff Moore received an email from Defendants on December 3, 2018, informing her of the

Starwood Data Breach, and thereby representing that she was an “affected guest.” As a result of

Marriott’s failure to protect her Personal Information, Plaintiff Moore suffered injuries and

damages, including, but not limited to, loss in value of her PII, an increased risk of identity theft,

and loss of time and money spent to protect herself from the foreseeable risk of fraud and

identify theft.

        11.       Plaintiff Dennis Desalvo is, and at all relevant times was, a citizen of the State of

New Jersey. Plaintiff Desalvo is a Starwood Preferred Guest whose credit card is linked to his

Starwood Preferred Guest account.              Plaintiff Desalvo has stayed at Starwood properties

throughout the relevant class period, including Four Points by Sheraton and Design Hotels. In

connection with each stay, Plaintiff Desalvo provided Marriot with other forms of Personal

Information. Plaintiff Desalvo believed that Marriot took all reasonable, necessary, legally

required, and industry standard security measures to protect his PII, and that his PII would

remain private. Defendants’ represented that they would “send[] emails” to “affected guests.”3

Plaintiff Desalvo received an email from Defendants on December 8, 2018, informing him of the

Starwood Data Breach, and thereby representing that he was an “affected guest.” As a result of

Marriott’s failure to protect his Personal Information, Plaintiff Desalvo suffered injuries and


2
  Marriott, Marriott Announces Starwood Guest Reservation Database Security Incident (November 30, 2018),
available at http://news.marriott.com/2018/11/marriott-announces-starwood-guest-reservation-database-security-
incident/ (last visited December 10, 2018).
3
  Id.

                                                        4
            Case 8:18-cv-03848-TDC Document 1 Filed 12/13/18 Page 6 of 36



damages, including, but not limited to, loss in value of his PII, an increased risk of identity theft,

and loss of time and money spent to protect himself from the foreseeable risk of fraud and

identify theft.

          B.      Defendants

          12.     Defendant Marriott International, Inc. (“Marriott”) is a Delaware corporation with

its principal place of business at 10400 Fernwood Road, Bethesda, Maryland 20817. Marriott

conducts business throughout this District, the State of Maryland, and the United States

          13.     Defendant Starwood Hotels & Resorts Worldwide, LLC (“Starwood”) is an

indirect, wholly-owned subsidiary of Marriott. On September 23, 2016, Marriott completed the

acquisition of Starwood, formerly known as Starwood Hotels & Resorts Worldwide, Inc.

Starwood conducts business throughout this District, the State of Maryland, and the United

States.

                                        FACTUAL BACKGROUND

          A.      Marriott’s Strategic Acquisition of Starwood in 2016

          14.     Marriott is the largest hotel chain in the world.4 Currently, Marriot has more than

6,700 properties in over 130 countries and territories globally, accommodating over 1.2 million

rooms.5 Marriot reported revenues of more than $22 billion in fiscal year 2017 alone.6

          15.     In September 2016, Marriott acquired Starwood for $13.6 billion.7 The Starwood

properties included W Hotels, St. Regis, Sheraton Hotels & Resorts, Westin Hotels & Resorts,

4
  Forbes, You Can Now Check In With A Facial Scan At Marriott In China (July 24, 2018), available at
https://www.forbes.com/sites/jennawang/2018/07/24/you-can-now-check-in-with-a-facial-scan-at-
marriott/#1745e28c3f7a (last visited December 10, 2018).
5
  Marriott, Marriott International Brand Fact Sheets, available at http://news.marriott.com/p/marriott-international-
brand-fact-sheets-2/ (last visited December 10, 2018).
6
  Marriott, About Marriott International – Find Your World, available at
https://www.marriott.com/marriott/aboutmarriott.mi (last visited December 10, 2018).

                                                          5
           Case 8:18-cv-03848-TDC Document 1 Filed 12/13/18 Page 7 of 36



Element Hotels, Aloft Hotels, The Luxury Collection, Tribute Portfolio, Le Méridien Hotels &

Resorts, and Four Points by Sheraton and Design Hotels.8

        16.      According to Marriott CEO Arne Sorenson, Starwood’s guest loyalty program —

Starwood Preferred Guest — was a “central, strategic rationale for the transaction,” as the

program’s members are deeply loyal to Starwood, generally have higher incomes, and tend to

spend many nights on the road.9

        B.       The Discovery of, and Severity of, the Starwood Data Breach

        17.      On September 8, 2018, Marriot received an alert from an internal security tool of

an attempt to access its Starwood Database.10 Upon investigation, Marriott discovered that there

had been unauthorized access to the Starwood Database since 2014 and that an unauthorized

party had copied and encrypted guest information.11

        18.      On November 19, 2018, Marriot determined that the compromised information

from the Starwood Database included the PII of more than 500 million guests who made a

reservation at a Starwood property at least once since 2014.12

        19.      Specifically, for 327 million people, the compromised information included some

combination of their name, mailing address, phone number, email address, passport number,


7
  Bloomberg, Marriott Hit by Starwood Hack That Ranks Among Biggest Ever (November 30, 2018), available at
https://www.bloomberg.com/news/articles/2018-11-30/marriott-found-unauthorized-starwood-database-access-
since-2014-jp3xbq64 (last visited December 10, 2018).
8
  Marriott, Marriott International to Acquire Starwood Hotels & Resorts Worldwide, Creating the World’s Largest
Hotel Company (November 16, 2015), available at http://news.marriott.com/2015/11/marriott-international-to-
acquire-starwood-hotels-resorts-worldwide-creating-the-worlds-largest-hotel-company/ (last visited December 10,
2018).
9
  CNBC, Marriott buys Starwood, becoming world’s largest hotel chain (September 23, 2016), available at
https://www.cnbc.com/2016/09/23/marriott-buys-starwood-becoming-worlds-largest-hotel-chain.html (last visited
December 10, 2018).
10
   Marriott, Marriott Announces Starwood Guest Reservation Database Security Incident (November 30, 2018),
available at http://news.marriott.com/2018/11/marriott-announces-starwood-guest-reservation-database-security-
incident/ (last visited December 10, 2018).
11
   Id.
12
   Id.

                                                        6
            Case 8:18-cv-03848-TDC Document 1 Filed 12/13/18 Page 8 of 36



Starwood Preferred Guest account information, date of birth, gender, arrival and departure

information, reservation date, and communication preferences.13

        20.      For an undisclosed number of these individuals, payment card numbers and

payment card expiration dates were exposed. Even though the payment card numbers were

encrypted using Advanced Encryption Standard encryption (AES-128), Marriott provided that it

is possible that the malicious actors were able to obtain the two components needed for full

decryption of credit card information.14

        21.      Marriott failed to publicly disclose that the personal details, including PII, of up to

500 million guests going as far back as 2014 had been compromised until November 30, 2018 –

83 days after it first became aware of the Starwood Data Breach.15

        C.       Defendants Knew or Should Have Known, of the Vulnerabilities of Its
                 Starwood Database

        22.      On November 16, 2015, Marriott first announced its intent to acquire Starwood,

including the Starwood Database which housed the personal information of Starwood Preferred

Guests.16

        23.      Just days after Marriott’s announcement, Starwood’s Database was publicly

falling prey to credit card breaches.17            Malware aimed at stealing credit and debit card

information was found on payment systems at 54 Starwood hotels in North America, according



13
   Id.
14
   Id.
15
   Id.
16
   Marriott, Marriott International to Acquire Starwood Hotels & Resorts Worldwide, Creating the World’s Largest
Hotel Company (November 16, 2015), available at http://news.marriott.com/2015/11/marriott-international-to-
acquire-starwood-hotels-resorts-worldwide-creating-the-worlds-largest-hotel-company/ (last visited December 10,
2018).
17
   Starwood Hotels and Resorts, Letter From Our President (November 20, 2015), available at
http://www.starwoodhotels.com/html/HTML_Blocks/Corporate/Confidential/Letter.htm?EM=VTY_CORP_PAYM
ENTCARDSECURITYNOTICE (visited December 14, 2015, using Wayback Machine).

                                                       7
           Case 8:18-cv-03848-TDC Document 1 Filed 12/13/18 Page 9 of 36



to a letter from Starwood’s president Sergio Rivera that was posted online on November 20,

2015.18 The letter provided, in relevant parts:

        We recently became aware of a malware intrusion that affected some point of sale
        systems at a limited number of Starwood hotels in North America. Promptly after
        discovering the issue, we engaged third-party forensic experts to conduct an
        extensive investigation. We have been working closely with law enforcement
        authorities and coordinating our efforts with the payment card organizations to
        determine the facts. We want to assure you that protecting the security of our
        customers’ personal information is a top priority for Starwood.

        Based on the investigation, we discovered that the point of sale systems at certain
        Starwood hotels were infected with malware, enabling unauthorized parties to
        access payment card data of some of our customers. . . .

        24.      On January 22, 2016, a second letter from Rivera was posted on Starwood’s

website, providing additional details regarding the credit card breach.19

        25.      Eight months later, Marriott completed its acquisition of Starwood on September

23, 2016.20

        26.      After the acquisition, Marriott CEO Arne Sorenson specifically addressed the

technology integration issues that Marriot faced in linking all the hotels together, stating, in

relevant part:

        I think we’re off to a good start on the integration [with Starwood], but I think we
        are by no means declaring victory today. We have a got a lot of work ahead of us.
        . . . That work includes tackling, perhaps, the biggest risk or threat to the success
        of Marriott’s integration of Starwood: figuring out the technology platforms
        that would link all of its more than 6,100 hotels worldwide, which Marriott
        hopes to complete by the end of 2018. . . . I think if we identify one [risk] it’s

18
   Id.; see also Starwood Hotels and Resorts, List of Locations Affected by Payment Card Security Issue (January 22,
2016), available at https://www.starwoodhotels.com/Media/PDF/Corporate/Hotel_List.pdf (last visited December
10, 2018).
19
   Starwood Hotels and Resorts, Letter From Our President – Updated (January 22, 2016), available at
http://www.starwoodhotels.com/html/HTML_Blocks/Corporate/Confidential/Letter.htm?EM=VTY_CORP_PAYM
ENTCARDSECURITYNOTICE (last visited December 10, 2018).
20
   Marriott, Marriott International Completes Acquisition of Starwood Hotels & Resorts Worldwide, Creating
World’s Largest and Best Hotel Company While Providing Unparalleled Guest Experience (September 23, 2016),
available at http://news.marriott.com/2016/09/marriotts-acquisition-of-starwood-complete/ (last visited December
10, 2018).

                                                         8
          Case 8:18-cv-03848-TDC Document 1 Filed 12/13/18 Page 10 of 36



        going to be around technology . . . . It takes longer and it costs more than any of
        us would like. . . . We have to make sure we are moving as quickly as we possibly
        can. These technology platforms will really allow us to drive the revenue lift we
        believe is available by having one reservation platform and one loyalty program
        and of course, secondarily, also allows us to deliver these technology platforms at
        lower costs for our owners, because we’ll be supporting one and not two.21

        27.      Additionally, at the time of Marriott’s acquisition, hackers were on a “hotel

spree,” breaking into systems at Hilton Worldwide, Trump Hotel Collection, and Mandarin

Oriental.22

        28.      As previously discussed herein, even though Marriott’s investigation into the

Starwood Data Breach discovered that hackers had had access to the Starwood Database since

2014, the breach had inexplicably gone undetected during Marriott’s acquisition of Starwood in

2016.

        29.      Between the long-existing vulnerability in Starwood’s Database, the widely

publicized hotel data breaches during Marriot’s acquisition of Starwood, and Sorenson’s detailed

statements regarding the “threat” of “figuring out” Starwood’s Database after the acquisition,

Defendants either were directly aware that the Starwood Database did not have adequate

protection for customer PII and/or were reckless in their inability to detect and remedy the then

already existing vulnerabilities in or around the time of the Starwood acquisition.

        30.      Security specialists have taken note of Defendants’ improper conduct, with

Andrei Barysevich, a researcher with the security company Recorded Future Inc., stating, in

response to the Starwood Data Breach, “[w]ith all the resources [Marriott and Starwood] have,




21
   Skift, Marriott CEO: Technology Is the Biggest Risk in the Starwood Merger (May 9, 2017) available at
https://skift.com/2017/05/09/marriott-ceo-technology-is-the-biggest-risk-in-the-starwood-merger/ (last visited
December 10, 2018).
22
   The Wall Street Journal, Marriott’s Starwood Missed Chance to Detect Huge Data Breach Years Earlier,
Cybersecurity Specialists Say (December 2, 2018), available at https://www.wsj.com/articles/marriotts-starwood-
missed-chance-to-detect-huge-data-breach-years-earlier-1543788659 (last visited December 10, 2018).

                                                        9
          Case 8:18-cv-03848-TDC Document 1 Filed 12/13/18 Page 11 of 36



they should have been able to isolate hackers back in 2015.”23 Likewise, Franklin Jones, the

chief marketing officer of Cequence Security, stated that “the likelihood is yes, it could have

(been detected sooner). There are many different security vendors out there specifically for this

reason, to detect traffic that looks suspicious. ... I would agree that this should have been

detected long before it did, or at least been reported.”24

        D.       Defendants Know How Increasingly Valuable PII Has Become

        31.      Defendants are, and at all relevant times have been, well aware of the costs and

risks associated with payment card fraud and identity theft, as well as the duty they had taken on

to protect that PII after it was in their possession. Notably, Marriott has specifically

acknowledged in its regulatory filings:

        Our businesses process, use, and transmit large volumes of internal employee and
        customer data, including credit card numbers and other personal information in
        various information systems that we maintain and in those maintained by third
        parties, including our owners, franchisees and licensees, as well as our service
        providers, in areas such as human resources outsourcing, website hosting, and
        various forms of electronic communications. The integrity and protection of that
        customer, employee, and company data is critical to our business. . . .

        Our customers and employees also have a high expectation that we, as well as
        our owners, franchisees, licensees, and service providers, will adequately
        protect their personal information. . . .25

        32.      The PII compromised in the Starwood Data Breach is highly valuable because

identity thieves can use the names, email addresses, recovery email accounts, telephone numbers,

dates of birth, passwords, security question answers, and other valuable PII to gain access to a

variety of existing accounts and websites. A 2013 Norton report – based on one of the largest

23
   Id (emphasis added).
24
   USA Today, Marriott data breach: Class-action suit filed; experts ask why it wasn’t caught earlier (December 3,
2018), available at https://www.usatoday.com/story/travel/news/2018/12/03/marriott-data-breach-lawsuit-filed-
2015-breach-prompts-questions/2190708002/ (last visited December 10, 2018).
25
   Marriott Form 10-Q for the quarter ended June 30, 2016, available at https://marriott.gcs-web.com/static-
files/8025bdaa-8311-42d7-ba69-09f8cb658528 (last visited December 10, 2018) (emphasis added).

                                                        10
          Case 8:18-cv-03848-TDC Document 1 Filed 12/13/18 Page 12 of 36



consumer cybercrime studies ever conducted – estimated that at that time, the global price tag of

cybercrime was around $113 billion with the average cost per victim being $298 dollars.26

        33.      Identity thieves can also use the PII compromised in the Starwood Data Breach to

harm Plaintiffs and the other Class members through embarrassment, blackmail, or harassment in

person or online, or to commit other types of fraud, including obtaining identification cards or

driver’s licenses, fraudulently obtaining tax returns and refunds, and obtaining government

benefits. A Presidential Report on identity theft from 2008 explained that:

        In addition to the losses that result when identity thieves fraudulently open
        accounts or misuse existing accounts, . . . individual victims often suffer indirect
        financial costs, including the costs incurred in both civil litigation initiated by
        creditors and in overcoming the many obstacles they face in obtaining or retaining
        credit. Victims of non-financial identity theft, for example, health-related or
        criminal record fraud, face other types of harm and frustration.

        In addition to out-of-pocket expenses that can reach thousands of dollars for the
        victims of new account identity theft, and the emotional toll identity theft can
        take, some victims have to spend what can be a considerable amount of time to
        repair the damage caused by the identity thieves. Victims of new account identity
        theft, for example, must correct fraudulent information in their credit reports and
        monitor their reports for future inaccuracies, close existing bank accounts, and
        open new ones, and dispute charges with individual creditors.27

        34.      The problems associated with identity theft are exacerbated by the fact that many

identity thieves will wait years before attempting to use the PII they have obtained. Indeed, in

order to protect themselves, Class members will need to remain vigilant against unauthorized

data use for years and decades to come.28 As Franklyn Jones, the chief marketing officer of


26
   Norton by Symantec, 2013 Norton Report, available at
https://yle.fi/tvuutiset/uutiset/upics/liitetiedostot/norton_raportti.pdf (last visited December 10, 2018).
27
   The Federal Trade Commission, The President’s Identity Theft Task Force, Combating Identity Theft: A Strategic
Plan, (April 2007), https://www.ftc.gov/sites/default/files/documents/reports/combating-identity-theft-strategic-
plan/strategicplan.pdf (last visited December 10, 2018).
28
   See Experian, What is the Dark Web? (April 8, 2018), available at https://www.experian.com/blogs/ask-
experian/what-is-the-dark-web/ (last visited December 10, 2018) (“Savvy cyber-thieves also may wait some time
before using the data they buy, because immediately following a breach, many people are more guarded and on the
lookout for red flags on accounts, bills and their credit report.”)

                                                       11
          Case 8:18-cv-03848-TDC Document 1 Filed 12/13/18 Page 13 of 36



Cequence Security, stated in response to the Marriot breach, “[t]he unfortunate thing is the

impact is just getting started, [w]hat typically happens from these breaches is that the data finds

its way out to the dark web, and bad people find those stolen credentials and try them on other

websites to see if they can get them into other accounts.”29

        35.      As discussed herein, once stolen, PII can be used in a number of different ways.

One of the most common ways is that it is offered for sale on the dark web, a heavily encrypted

part of the internet that makes it difficult for authorities to detect the location or owner(s) of a

website. Due to its hidden nature and the use of special applications to maintain anonymity, the

dark web is a haven for all kinds of illicit activity, including the trafficking of stolen personal

information captured through means such as data breaches or hacks.30 One 2018 study found

that an individual’s online identity is worth approximately $1,170 on the dark web.31

        36.      Once an individual’s PII is bought, it may be used to gain access to different areas

of that victim’s digital life, including bank accounts, social media, and credit card details.

During that process, other sensitive data may be harvested from not only the victim’s accounts,

but from those belonging to the victim’s family, friends, and colleagues as well.

                                          CLASS ALLEGATIONS

        37.      Pursuant to Federal Rules of Civil Procedure (“Rules” or “Rule”) 23(b)(2), (b)(3),

and (c)(4), Plaintiffs, individually and on behalf of all others similarly situated, bring this lawsuit

on behalf of themselves and as a class action on behalf of the following Class and Sub-Classes:


29
   USA Today, Marriott data breach: Class-action suit filed; experts ask why it wasn’t caught earlier (December 3,
2018), available at https://www.usatoday.com/story/travel/news/2018/12/03/marriott-data-breach-lawsuit-filed-
2015-breach-prompts-questions/2190708002/ (last visited December 10, 2018).
30
   Experian, What is the Dark Web? (April 8, 2018), available at https://www.experian.com/blogs/ask-
experian/what-is-the-dark-web/ (last visited December 10, 2018).
31
   TOP10VPN, Dark Web Market Price Index (US Edition) (February 27, 2018), available at
https://www.top10vpn.com/privacy-central/privacy/dark-web-market-price-index-feb-2018-us/ (last visited
December 10, 2018).

                                                        12
        Case 8:18-cv-03848-TDC Document 1 Filed 12/13/18 Page 14 of 36



       Nationwide Class: All natural persons in the United States who provided PII to
       Defendants and whose PII was compromised or accessed as a result of the data breach
       first disclosed by Marriott on November 30, 2018.

       Colorado Sub-Class: All natural persons residing in Colorado who provided PII to
       Defendants and whose PII was compromised or accessed as a result of the data breach
       first disclosed by Marriott on November 30, 2018.

       New Jersey Sub-Class: All natural persons residing in New Jersey who provided PII to
       Defendants and whose PII was compromised or accessed as a result of the data breach
       first disclosed by Marriott on November 30, 2018.

       38.    Excluded from the Class and Sub-Classes are Defendants and any entities in

which Defendants or their subsidiaries or affiliates have a controlling interest, as well as

Defendants’ officers, agents, and employees. Also excluded from the Class and Sub-Classes are

the judge assigned to this action, members of the judge’s staff, and any member of the judge’s

immediate family. Plaintiffs reserve the right to amend the definitions of the Class and/or Sub-

Classes if discovery and further investigation reveal that they should be expanded or otherwise

modified.

       39.    Numerosity: The members of each Class and Sub-Class are so numerous that

joinder of all members of every Class and Sub-Class would be impracticable. Plaintiffs

reasonably believe that Class and Sub-Class members number hundreds of thousands of people

or more in the aggregate and well over 1,000 in the smallest of the class or sub-classes. The

names and addresses of Class and Sub-Class members are identifiable through documents

maintained by Defendants.

       40.    Commonality and Predominance: This action involves common questions of

law or fact, which predominate over any questions affecting individual Class and Sub-Class

members, including:

              a.      Whether Defendants engaged in the wrongful conduct alleged herein;


                                              13
 Case 8:18-cv-03848-TDC Document 1 Filed 12/13/18 Page 15 of 36



       b.      Whether Defendants owed a legal duty to Plaintiffs and the other Class

members to exercise due care in collecting, storing, and safeguarding their PII;

       c.      Whether Defendants negligently or recklessly breached legal duties owed

to Plaintiffs and the other Class members to exercise due care in collecting, storing, and

safeguarding their PII;

       d.      Whether Defendants failed to implement and maintain reasonable

securities practices and procedures to protect against the Starwood Data Breach;

       e.      Whether Defendants’ conduct was negligent or willful;

       f.      Whether Defendants acted intentionally in violating the privacy rights of

Plaintiffs and Class and Sub-Class members.

       g.      Whether Marriott was unreasonable in its delay of notifying affected

customers of the Starwood Data Breach;

       h.      Whether Defendants’ alleged misconduct amounts to egregious breaches

of social norms;

       i.      Whether Defendants’ alleged misconduct violated the Delaware Consumer

Fraud Act, Del. Code Ann. tit. 6, § 2511, et seq.;

       j.      Whether Defendants’ alleged misconduct violated the Delaware Personal

Information Protection Act, Del. Code tit. 6, § 12B-101, et seq.;

       k.      Whether Defendants’ alleged misconduct violated the Colorado Consumer

Protection Act, Colo. Rev. Stat 6-1-101, et seq.

       l.      Whether Defendants’ alleged misconduct violated the Colorado Security

Breach Notification Act, Colo. Rev. Stat 6-1-716, et seq.




                                         14
         Case 8:18-cv-03848-TDC Document 1 Filed 12/13/18 Page 16 of 36



                  m.     Whether Defendants’ alleged misconduct violated the New Jersey

        Customer Security Breach Disclosure Act, N.J. Stat. Ann. §§ 56:8-163, et seq.

                  n.     Whether Defendants’ alleged misconduct violated the New Jersey

        Consumer Fraud Act, N.J. Stat. Ann. §§ 56:8-1, et seq.

                  o.     Whether Plaintiffs and the other Class members are entitled to actual,

        statutory, punitive, or other forms of damages, and other monetary relief; and

                  p.     Whether Plaintiffs and the other Class members are entitled to equitable

        relief, including, but not limited to, injunctive relief and restitution.

        41.       Defendants engaged in a common course of conduct giving rise to the legal rights

sought to be enforced by Plaintiffs individually and on behalf of the members of the Class and

Sub-Classes. Similar or identical statutory and common law violations, business practices, and

injuries are involved. Individual questions, if any, pale by comparison, in both quantity and

quality, to the numerous common questions that dominate this action.

        42.       Typicality: Plaintiffs’ claims are typical of the claims of the other members of

their respective classes because, inter alia, Plaintiffs and the other Class and Sub-Class members

were injured through the substantially uniform misconduct by Defendants.             Plaintiffs are

advancing the same claims on behalf of themselves and all other Class and Sub-Class members,

and there are no defenses that are unique to Plaintiffs. The claims of Plaintiffs and those of other

Class and Sub-Class members arise from the same operative facts and are based on the same

legal theories.

        43.       Adequacy of Representation: Plaintiffs are adequate representatives of the Class

and Sub-Classes because their interests do not conflict with the interests of the other Class and

Sub-Class members they seek to represent; they have retained counsel competent and



                                                   15
         Case 8:18-cv-03848-TDC Document 1 Filed 12/13/18 Page 17 of 36



experienced in complex class action litigation; and they will prosecute this action vigorously.

The interests of Class and Sub-Class members will be fairly and adequately protected by

Plaintiffs and their counsel.

       44.       Superiority: A class action is superior to any other available means for the fair

and efficient adjudication of this controversy, and no unusual difficulties are likely to be

encountered in the management of this matter as a class action. The damages, harm, or other

financial detriment suffered individually by Plaintiffs and the other Class and Sub-Class

members are relatively small compared to the burden and expense that would be required to

litigate their claims on an individual basis against Defendants, making it impracticable for Class

and Sub-Class members to individually seek redress for Defendants’ wrongful conduct. Even if

Class and Sub-Class members could afford individual litigation, the court system could not.

Individualized litigation would create a potential for inconsistent or contradictory judgments and

increase the delay and expense to all parties and the court system. By contrast, the class action

device presents far fewer management difficulties and provides the benefits of single

adjudication, economies of scale, and comprehensive supervision by a single court.

       45.       Further, Defendants have acted or refused to act on grounds generally applicable

to the Class and Sub-Classes and, accordingly, final injunctive or corresponding declaratory

relief with regard to the members of the Class and Sub-Classes as a whole is appropriate under

Rule 23(b)(2).

       46.       Likewise, particular issues under Rule 23(c)(4) are appropriate for certification

because such claims present only particular, common issues, the resolution of which would

advance the disposition of this matter and the parties’ interests therein. Such particular issues

include, but are not limited to:



                                                16
 Case 8:18-cv-03848-TDC Document 1 Filed 12/13/18 Page 18 of 36



       a.      Whether Defendants engaged in the wrongful conduct alleged herein;

       b.      Whether Defendants owed a legal duty to Plaintiffs and the other Class

members to exercise due care in collecting, storing, and safeguarding their PII;

       c.      Whether Defendants negligently or recklessly breached legal duties owed

to Plaintiffs and the other Class members to exercise due care in collecting, storing, and

safeguarding their PII;

       d.      Whether Defendants failed to implement and maintain reasonable

securities practices and procedures to protect against the Starwood Data Breach;

       e.      Whether Defendants’ conduct was negligent or willful;

       f.       Whether Defendants acted intentionally in violating the privacy rights of

Plaintiffs and the other Class and Sub-Class members.

       g.      Whether Marriott was unreasonable in its delay of notifying affected

customers of the Starwood Data Breach;

       h.      Whether Defendants’ alleged misconduct amounts to egregious breaches

of social norms;

       i.      Whether Defendants’ alleged misconduct violated the Delaware Consumer

Fraud Act, Del. Code Ann. tit. 6, § 2511, et seq.;

       j.      Whether Defendants’ alleged misconduct violated the Delaware Personal

Information Protection Act, Del. Code tit. 6, § 12B-101, et seq.;

       k.      Whether Defendants’ alleged misconduct violated the Colorado Consumer

Protection Act, Colo. Rev. Stat 6-1-101, et seq.

       l.      Whether Defendants’ alleged misconduct violated the Colorado Security

Breach Notification Act, Colo. Rev. Stat 6-1-716, et seq.



                                         17
         Case 8:18-cv-03848-TDC Document 1 Filed 12/13/18 Page 19 of 36



               m.      Whether Defendants’ alleged misconduct violated the New Jersey

       Customer Security Breach Disclosure Act, N.J. Stat. Ann. §§ 56:8-163, et seq.

               n.      Whether Defendants’ alleged misconduct violated the New Jersey

       Consumer Fraud Act, N.J. Stat. Ann. §§ 56:8-1, et seq.

               o.      Whether Plaintiffs and the other Class members are entitled to actual,

       statutory, punitive, or other forms of damages, and other monetary relief; and

               p.      Whether Plaintiffs and the other Class members are entitled to equitable

       relief, including, but not limited to, injunctive relief and restitution.

                    CLAIMS ALLEGED ON BEHALF OF ALL CLASSES

                                       First Claim for Relief
                                             Negligence

       47.     Plaintiffs hereby repeat, reallege, and incorporate by reference each and every

allegation contained above as though the same were fully set forth herein.

       48.     Defendants have a duty to exercise reasonable care to protect and secure

Plaintiffs’ and Class members’ PII.

       49.     Through their acts and omissions, Defendants breached their duty to use

reasonable care to protect and secure Plaintiffs’ and Class members’ PII by employing

substandard or non-existent data and cybersecurity practices.

       50.     It was reasonably foreseeable, particularly given legal requirements governing

consumer data protection and the growing number of data breaches of PII that the failure to

reasonably protect and secure Plaintiffs’ and Class members’ PII would result in an unauthorized

party gaining access to Marriott’s networks, databases, or computers that stored or contained

Plaintiffs’ and Class members’ PII.




                                                  18
         Case 8:18-cv-03848-TDC Document 1 Filed 12/13/18 Page 20 of 36



        51.    Defendants’ negligence directly and proximately caused the unauthorized access

and disclosure of Plaintiffs’ and Class members’ PII, and Plaintiffs and Class members have

suffered and will continue to suffer damages as a result of Defendants’ conduct.

        52.    Plaintiffs and Class members seek damages and other relief as a result of

Defendants’ negligence.

                                   Second Claim for Relief
                       Violation of the Delaware Consumer Fraud Act
                            (Del. Code Ann. tit. 6, § 2511, et seq.)

        53.    Plaintiffs hereby repeat, reallege, and incorporate by reference each and every

allegation contained above as though the same were fully set forth herein.

        54.    Plaintiffs bring this claim pursuant to the Delaware Consumer Fraud Act, Del.

Code Ann. tit. 6, § 2511 et seq. (“DCFA”).

        55.    Plaintiffs and the other Class members are “persons” within the meaning of Del.

Code Ann. tit. 6, § 2511.

        56.    The DCFA provides that a person may not engage in unfair or deceptive

merchandising practices in the conduct of any trade or commerce, including the “use or

employment by any person of any deception, fraud, false pretense, false promise,

misrepresentation, or the concealment, suppression, or omission of any material fact.” Del. Code

Ann. tit. 6, § 2512-13. Defendants participated in unfair and deceptive acts that violated the

DCFA.

        57.    In the course of their business, Defendants intentionally concealed and suppressed

facts concerning their failures to secure their customers’ PII and the Starwood Data Breach.

        58.    Plaintiffs and the other Class members had no way of discerning that Defendants’

representations were false and misleading until the November 30, 2018 announcement of the


                                               19
         Case 8:18-cv-03848-TDC Document 1 Filed 12/13/18 Page 21 of 36



Starwood Data Breach. Thus, acting reasonably, Plaintiffs and the other Class members did not

and could not have unravel Defendants’ deception earlier.

        59.    Defendants’ actions as set forth above occurred in the conduct of trade or

commerce.

        60.    The DCFA provides that “[i]t is the intent of the General Assembly that [unfair or

deceptive merchandising practices] be swiftly stopped and that this subchapter shall be liberally

construed and applied to promote its underlying purposes and policies.” Del. Code Ann. tit. 6, §

2512.

        61.    Defendants intentionally and knowingly misrepresented material facts regarding

their efforts to secure their customers’ PII, as well as facts concerning the Starwood Data Breach,

with an intent to mislead Plaintiffs and Class members.

        62.    Defendants knew or should have known that their conduct violated the DCFA.

        63.    Defendants’ promise of securing their customers’ PII was material to Plaintiffs

and the other Class members.

        64.    Defendants’ unfair or deceptive acts or practices were likely to and did, in fact,

deceive reasonable consumers, including Plaintiffs and the other Class members, about the true,

undisclosed facts surrounding their efforts to secure their customers’ PII.

        65.    Defendants also committed a violation of the Delaware Personal Information

Protection Act, as alleged below, by negligently and recklessly failing to provide Plaintiffs and

the other Class members reasonable and adequate security measures, and unreasonably delaying

informing Plaintiffs and the other Class members about the Starwood Data Breach until long

after Defendants had learned that the breach had occurred.




                                                20
         Case 8:18-cv-03848-TDC Document 1 Filed 12/13/18 Page 22 of 36



        66.        Plaintiffs and the other Class members suffered ascertainable losses and actual

damages as a direct and proximate result of Defendants’ misrepresentations and their

concealment of and failure to disclose material information.

        67.        Defendants had an ongoing duty to all Marriott customers to refrain from unfair

and deceptive practices under the DCFA.

        68.        Defendants’ violations present a continuing risk of deception to Plaintiffs as well

as to the general public. Defendants’ unlawful acts and practices complained of herein affect the

public interest.

        69.        As a direct and proximate result of Defendants’ violations of the DCFA, including

by violating the Delaware Personal Information Protection Act, Plaintiffs and the other Class

members have suffered injury-in-fact and/or actual damage.

        70.        Defendants’ unfair and deceptive acts, as alleged herein, were fraudulent, gross,

oppressive, and aggravated, and involved a breach of a trust and/or confidence.

        71.        Plaintiffs and the other Class members seek actual damages, punitive damages,

attorneys’ fees, and any other just and proper relief available under the DCFA.

                                        Third Claim for Relief
                     Violation of Delaware Personal Information Protection Act
                                  (Del. Code tit. 6, § 12B-101, et seq.)

        72.        Plaintiffs hereby repeat, reallege, and incorporate by reference each and every

allegation contained above as though the same were fully set forth herein.

        73.        The Starwood Data Breach constituted a “breach of security” within the meaning

of Del. Code tit. 6, § 12B-101.

        74.        Defendants negligently and recklessly failed to provide Plaintiffs and the other

Class members reasonable and adequate security measures.              Defendants also unreasonably


                                                   21
         Case 8:18-cv-03848-TDC Document 1 Filed 12/13/18 Page 23 of 36



delayed in informing Plaintiffs and the other Class members about the Starwood Data Breach

until long after Defendants had learned that the breach had occurred.

       75.     The Delaware Personal Information Protection Act requires the notice of a breach

to impacted persons “not later than 60 days after determination of the breach of security.” Del.

Code tit. 6, § 12B-102. Defendants, as alleged herein, disclosed the Starwood Data Breach 83

days after they were aware of Starwood Data Breach, in direct violation of the Delaware

Personal Information Protection Act.

       76.     As a result of Defendants’ conduct, Plaintiffs and the other members of the Class

have incurred and will incur economic damages related to the expenses for credit monitoring and

other related actions to protect their PII. Plaintiffs and the other members of the Class would not

have purchased accommodations from Defendants and/or would have taken more precautions

relating to their PII had they known the PII would not be adequately protected.

       77.     Pursuant to Del. Code tit. 6, § 12B-104, Plaintiffs and the other members of the

Delaware Class seek actual damages and any other just and proper relief available.

                                    Fourth Claim for Relief
                                      Negligence Per Se

       78.     Plaintiffs hereby repeat, reallege, and incorporate by reference each and every

allegation contained above as though the same were fully set forth herein.

       79.     As set forth above, pursuant to Delaware law, Defendants were required by law to

maintain adequate and reasonable data and cybersecurity measures to maintain the security and

privacy of Plaintiffs’ and the other Class members’ PII.

       80.     Defendants breached their duties by failing to employ industry standard data and

cybersecurity measures that complied with those laws.



                                                22
         Case 8:18-cv-03848-TDC Document 1 Filed 12/13/18 Page 24 of 36



       81.     Defendants’ failure to comply with applicable federal and state laws constitutes

negligence per se.

       82.     It was reasonably foreseeable that Defendants’ failure to reasonably protect and

secure Plaintiffs’ and Class members’ PII in compliance with applicable laws would result in an

unauthorized party gaining access to Defendants’ networks, databases, or computers that stored

or contained Plaintiffs’ and the other Class members’ PII.

       83.     Defendants’ negligence directly and proximately caused the unauthorized access

and disclosure of Plaintiffs’ and Class members’ PII, causing them to suffer – and to continue to

suffer – damages as a result of Defendants’ conduct.

       84.     Plaintiffs and the other Class members seek damages and other relief as a result of

Defendants’ negligence.

                                      Fifth Claim for Relief
                                       Unjust Enrichment

       85.     Plaintiffs hereby repeat, reallege, and incorporate by reference each and every

allegation contained above as though the same were fully set forth herein.

       86.     Plaintiffs and the other Class members conferred benefits on Defendants by

paying for accommodations.

       87.     Defendants knowingly and willingly accepted monetary benefits for their

accommodations from Plaintiffs and the other Class members, but failed to honor their

obligations to Plaintiffs and the other Class members, including the protection of their PII.

       88.     Under the circumstances described herein, it is inequitable for Defendants to

retain the monetary benefits they received at the expense of Plaintiffs and the other Class

members.



                                                23
         Case 8:18-cv-03848-TDC Document 1 Filed 12/13/18 Page 25 of 36



       89.     By engaging in the conduct described above, Defendants have been unjustly

enriched at the expense of Plaintiffs and the other Class members. Under the circumstances, it

would be contrary to equity and good conscience to permit Defendants to retain the ill-gotten

benefits that they received in light of the violations of law detailed herein.

       90.     As a result of Defendants’ unjust enrichment, Plaintiffs and the other Class

members have suffered injury and are entitled to reimbursement, restitution, and disgorgement

by Defendants of the monetary benefit conferred upon them by Plaintiffs and the other Class

members.

                                     Sixth Claim for Relief
                                   Breach of Implied Contract

       91.     Plaintiffs hereby repeat, reallege, and incorporate by reference each and every

allegation contained above as though the same were fully set forth herein.

       92.     Plaintiffs and the other Class members entered into implied contracts with

Defendants under which they provided personal information, including PII, in order to book

hotel rooms from Defendants with the understanding that Defendants agreed to safeguard and

protect that information and would timely notify them of any unauthorized access to that

information.

       93.     Defendants, for their part, received PII from Plaintiffs and the other Class

members with the understanding that such information would not be disclosed or disseminated to

the public or any unauthorized third parties.

       94.     Defendants breached their implied contracts with Plaintiffs and the other Class

members by failing to safeguard the PII of Plaintiffs and the other Class members and by

permitting the compromise of that information to unauthorized individuals.



                                                  24
           Case 8:18-cv-03848-TDC Document 1 Filed 12/13/18 Page 26 of 36



          95.      Due to Defendants’ failure to prevent, detect, and/or avoid the Starwood Data

Breach from occurring by failing to follow best information security practices to secure the PII

of Plaintiffs and the other Class members, that information was compromised by unauthorized

third parties.

          96.      As a direct and proximate result of Defendants’ breach of their implied contracts,

Plaintiffs and the other Class members suffered damages including, but not limited to, identity

theft, the loss of the value of their personal information, the compromise and disclosure of that

information, and the continued risk to that information, all of which have a monetary value to be

proven at trial.

                    ADDITIONAL CLAIMS ALLEGED ON BEHALF OF THE
                             COLORADO SUB-CLASS ONLY

                                       Seventh Claim for Relief
                           Violation of Colorado Consumer Protection Act
                                   (Colo. Rev. Stat 6-1-101, et seq.)
                                         (In the Alternative)

          97.      Plaintiff Moore (“Colorado Plaintiff”) hereby repeats, realleges, and incorporates

by reference each and every allegation contained above as though the same were fully set forth

herein.

          98.      Colorado Plaintiff brings this claim on behalf of herself and the Colorado Sub-

Class who are all residents of Colorado.

          99.      Defendants are a “person” as defined by Colo. Rev. Stat. § 6-1-102(6). Colorado

Plaintiff and the other Colorado Sub-Class members are actual or potential consumers of the

products and services offered by Defendants.




                                                   25
         Case 8:18-cv-03848-TDC Document 1 Filed 12/13/18 Page 27 of 36



       100.    Defendants, operating in Colorado, engaged in deceptive, unfair, and unlawful

trade acts or practices in the course of their business, vocation, or occupation, in violation of

Colo. Rev. Stat. § 6-1-105, including but not limited to the following:

               a.      Knowingly misrepresenting and fraudulently advertising material facts

       pertaining to their products and services to the Colorado Sub-Class by representing and

       advertising that they would maintain adequate data privacy and security practices and

       procedures to safeguard Colorado Sub-Class Members’ PII from unauthorized disclosure,

       release, data breaches, and theft, in violation of Colo. Rev. Stat. §§ 6-1-105(e), (g), (i),

       and (u);

               b.      Knowingly misrepresenting material facts pertaining to their products and

       services to the Colorado Sub-Class by representing and advertising that they did and

       would comply with the requirements of relevant federal and state laws pertaining to the

       privacy and security of Colorado Sub-Class Members’ PII, in violation of Colo. Rev.

       Stat. §§ 6-1-105(e), (g), (i), and (u);

               c.      Knowingly omitting, suppressing, and concealing the material fact of the

       inadequacy of the privacy and security protections for Colorado Sub-Class Members’ PII

       (intending to induce others to enter into a transaction), in violation of Colo. Rev. Stat. §§

       6-1-105(e), (g), (i), and (u);

               d.      Engaging in deceptive, unfair, and unlawful trade acts or practices, in

       violation of Colo. Rev. Stat. § 6-1-105(3), by failing to maintain the privacy and security

       of Colorado Sub-Class Members’ PII, in violation of duties imposed by and public

       policies reflected in applicable federal and state laws, including Colo. Rev. Stat. § 6-1-

       713.5, resulting in the Starwood Data Breach.


                                                 26
         Case 8:18-cv-03848-TDC Document 1 Filed 12/13/18 Page 28 of 36



               e.      Engaging in deceptive, unfair, and unlawful trade acts or practices, in

       violation of Colo. Rev. Stat. § 6-1-105(3), by failing to disclose the Starwood Breach to

       Colorado Sub-Class Members in a timely and accurate manner, contrary to the duties

       imposed by Colo. Rev. Stat. § 6-1-716(2); and

               f.      Engaging in deceptive, unfair, and unlawful trade acts or practices, in

       violation of Colo. Rev. Stat. § 6-1-105(3), by failing to take proper action following the

       Starwood Data Breach to enact adequate privacy and security measures and protect

       Colorado Sub-Class Members’ PII from further unauthorized disclosure, release, data

       breaches, and theft.

       101.    Under Colo. Rev. Stat. § 6-1-713.5, Defendants “maintain[], own[], or license[]

personal identifying information of an individual residing in [Colorado],” and thus are required

to “implement and maintain reasonable security procedures and practices that are appropriate to

the nature of the personal identifying information and the nature and size of the business and its

operations.” Defendants failed to maintain reasonable securities procedures and practices

appropriate for the nature and size of their business and operations.

       102.    Defendants’ representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of their data security and ability to protect

the confidentiality of consumers’ PII.

       103.    Defendants intended to mislead Colorado Plaintiff and the other Colorado Sub-

Class members and induce them to rely on Defendants’ misrepresentations and omissions.

       104.    Plaintiffs and the other Colorado Sub-Class members would not have purchased

accommodations from Defendants and/or would have taken more precautions relating to their PII

had had they known Defendants failed to employ necessary and adequate protection of their PPI.



                                                27
         Case 8:18-cv-03848-TDC Document 1 Filed 12/13/18 Page 29 of 36



       105.    Defendants engaged in the above unfair and deceptive acts or practices in the

course of their business.

       106.    Defendants engaged in above unfair and deceptive acts or practices with malice

and/or willfulness.

       107.    As a direct and proximate result of Defendants’ unfair and deceptive practices,

Colorado Sub-Class members suffered injuries to legally protected interests, including their

legally protected interest in the confidentiality and privacy of their personal information.

       108.    The above unfair and deceptive practices and acts by Defendants were immoral,

unethical, oppressive, and unscrupulous.       These acts caused substantial injury to Colorado

Plaintiff and the other Colorado Sub-Class Members that they could not have reasonably

avoided. This substantial injury outweighs any benefits to consumers or to competition.

       109.    Defendants knew or should have known that their computer systems and data

security practices were inadequate to safeguard Colorado Sub-Class Members’ PII and that risk

of a data breach or theft was high. Defendants’ actions in engaging in the above-named unfair

practices and deceptive acts were negligent, knowing and willful, and/or wanton and reckless

with respect to the rights of the Colorado Sub-Class members.

       110.    Colorado Plaintiff and Colorado Sub-Class Members seek relief under Colo. Rev.

Stat. §§ 6-1-101, et seq., including, but not limited to, compensatory damages, statutory

damages, restitution, penalties, injunctive relief, and/or attorneys’ fees and costs.

                                      Eighth Claim for Relief
                      Violation of Colorado Security Breach Notification Act
                                  (Colo. Rev. Stat 6-1-716, et seq.)

       111.    Colorado Plaintiff hereby repeats, realleges and incorporates by reference each

and every allegation contained above as though the same were fully set forth herein.


                                                  28
           Case 8:18-cv-03848-TDC Document 1 Filed 12/13/18 Page 30 of 36



          112.   Defendants are a business that owns or licenses computerized data that includes

Personal Information as defined by Colo. Rev. Stat. §§ 6-1-716(1) and 6 1-716(2).

          113.   Colorado Plaintiff and Colorado Sub-Class PII includes Personal Information as

covered by Colo. Rev. Stat. §§ 6-1-716(1) and 6-1-716(2).

          114.   Under Colo. Rev. Stat. § 6-1-713.5, Defendants “maintain[], own[], or license[]

personal identifying information of an individual residing in [Colorado],” and thus are required

to “implement and maintain reasonable security procedures and practices that are appropriate to

the nature of the personal identifying information and the nature and size of the business and its

operations.”

          115.   Defendant are required to accurately notify Colorado Plaintiff and Colorado Sub-

Class members if they become aware of a breach of its data security system in the most

expedient time possible and without unreasonable delay under Colo. Rev. Stat. § 6-1-716(2).

          116.   Because Defendants were aware of a breach of their security system, it had an

obligation to disclose the Starwood Data Breach in a timely and accurate fashion as mandated by

Colo. Rev. Stat. § 6-1-716(2).

          117.   By failing to disclose the Starwood Data Breach in a timely and accurate manner,

Defendants violated Colo. Rev. Stat. § 6-1-716(2).

          118.   As a direct and proximate result of Defendants’ violations of Colo. Rev. Stat. § 6-

1-716(2), Colorado Plaintiff and Colorado Sub-Class members suffered damages, as described

herein.

          119.   Colorado Plaintiff and Colorado Sub-Class members seek relief under Colo. Rev.

Stat. § 6-1-716(4), including actual damages and equitable relief.




                                                 29
         Case 8:18-cv-03848-TDC Document 1 Filed 12/13/18 Page 31 of 36



                ADDITIONAL CLAIMS ALLEGED ON BEHALF OF THE
                        NEW JERSEY SUB-CLASS ONLY

                                    Ninth Claim for Relief
              Violation of New Jersey Customer Security Breach Disclosure Act
                             (N.J. Stat. Ann. §§ 56:8-163, et seq.)

       120.    Plaintiff Desalvo (“New Jersey Plaintiff”) hereby repeats, realleges, and

incorporates by reference each and every allegation contained above as though the same were

fully set forth herein.

       121.    New Jersey Plaintiff brings this claim on behalf of himself and the New Jersey

Sub-Class who are all residents of New Jersey.

       122.    Defendants are businesses that compile or maintain computerized records that

include Personal Information on behalf of another business under N.J. Stat. Ann. § 56:8-163(b).

       123.    New Jersey Plaintiff’s and the other New Jersey Sub-Class members’ PII includes

Personal Information covered under N.J. Stat. Ann. §§ 56:8-163, et seq.

       124.    Under N.J. Stat. Ann. § 56:8-163(b), “[a]ny business . . . that compiles or

maintains computerized records that include Personal Information on behalf of another business

or public entity shall notify that business or public entity, who shall notify its New Jersey

customers . . . of any breach of security of the computerized records immediately following

discovery, if the Personal Information was, or is reasonably believed to have been, accessed by

an unauthorized person.”

       125.    Because Defendants discovered a breach of their security system in which

Personal Information was, or is reasonably believed to have been, acquired by an unauthorized

person and that Personal Information was not secured, Defendants had an obligation to disclose

the Starwood Data Breach in a timely and accurate fashion as mandated under N.J. Stat. Ann. §§

56:8-163, et seq.

                                               30
         Case 8:18-cv-03848-TDC Document 1 Filed 12/13/18 Page 32 of 36



        126.    By failing to disclose the Starwood Data Breach in a timely and accurate manner,

Defendants violated N.J. Stat. Ann. § 56:8-163(b).

        127.    As a direct and proximate result of Defendants’ violations of N.J. Stat. Ann. §

56:8-163(b), New Jersey Plaintiff and the other New Jersey Sub-Class members suffered the

damages described herein.

        128.    New Jersey Plaintiff and the other New Jersey Sub-Class members seek relief

under N.J. Stat. Ann. § 56:8-19, including treble damages, attorneys’ fees and costs, and

injunctive relief.

                                     Tenth Claim for Relief
                         Violation of New Jersey Consumer Fraud Act
                               (N.J. Stat. Ann. §§ 56:8-1, et seq.)

                                       (In the Alternative)

        129.    New Jersey Plaintiff hereby repeats, realleges, and incorporates by reference each

and every allegation contained above as though the same were fully set forth herein.

        130.    New Jersey Plaintiff brings this cause of action on behalf of himself and on behalf

of the New Jersey Sub-Class who are all New Jersey residents.

        131.    Defendants are a “person,” as defined by N.J. Stat. Ann. § 56:8-1(d).

        132.    Defendants sell “merchandise,” as defined by N.J. Stat. Ann. § 56:8-1(c) & (e).

        133.    The New Jersey Consumer Fraud Act, N.J. Stat. §§ 56:8-1, et seq., prohibits

unconscionable commercial practices, deception, fraud, false pretense, false promise,

misrepresentation, as well as the knowing concealment, suppression, or omission of any material

fact with the intent that others rely on that concealment, omission, or fact, in connection with the

sale or advertisement of any merchandise.

        134.    Defendants’ unconscionable and deceptive practices include:


                                                31
 Case 8:18-cv-03848-TDC Document 1 Filed 12/13/18 Page 33 of 36



       a.     Failing to implement and maintain reasonable security and privacy

measures to protect New Jersey Plaintiff’s and the other New Jersey Sub-Class members’

PII, which was a direct and proximate cause of the Starwood Data Breach;

       b.     Failing to identify foreseeable security and privacy risks and remediate

identified security and privacy risks, which was a direct and proximate cause of the

Starwood Data Breach;

       c.     Failing to comply with common law and statutory duties pertaining to the

security and privacy of New Jersey Plaintiff’s and the other New Jersey Sub-Class

members’ PII, which was a direct and proximate cause of the Starwood Data Breach;

       d.     Misrepresenting that they would protect the privacy and confidentiality of

New Jersey Plaintiff’s and the other New Jersey Sub-Class members’ PII, including by

implementing and maintaining reasonable security measures;

       e.     Misrepresenting that they would comply with common law and statutory

duties pertaining to the security and privacy of New Jersey Plaintiff’s and the other New

Jersey Sub-Class members’ PII;

       f.     Omitting, suppressing, and concealing the material fact that they did not

reasonably or adequately secure New Jersey Plaintiff’s and the other New Jersey Sub-

Class members’ PII; and

       g.     Omitting, suppressing, and concealing the material fact that they did not

comply with common law and statutory duties pertaining to the security and privacy of

New Jersey Plaintiff’s and the other New Jersey Sub-Class members’ PII.




                                       32
         Case 8:18-cv-03848-TDC Document 1 Filed 12/13/18 Page 34 of 36



        135.    Defendants’ representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Defendants’ data security and ability to

protect the confidentiality of consumers’ PII.

        136.    Defendants intended to mislead New Jersey Plaintiff and the other New Jersey

Sub-Class members and induce them to rely on Defendants’ misrepresentations and omissions.

        137.    Defendants acted intentionally, knowingly, and maliciously to violate New

Jersey’s Consumer Fraud Act, and recklessly disregarded New Jersey Plaintiff’s and the other

New Jersey Sub-Class members’ rights. Defendants were on notice that their security and

privacy protections were grossly inadequate prior to the Starwood Data Breach.

        138.    As a direct and proximate result of Defendants’ unconscionable and deceptive

practices, New Jersey Plaintiff and the other New Jersey Sub-Class members have suffered and

will continue to suffer injury, ascertainable losses of money or property, and monetary and non-

monetary damages – including from fraud and identity theft, time and expenses related to

monitoring their financial accounts for fraudulent activity, an increased, imminent risk of fraud

and identity theft, and the loss of value of their PII.

        139.    New Jersey Plaintiff and the other New Jersey Sub-Class members seek all

monetary and non-monetary relief allowed by law, including injunctive relief, other equitable

relief, actual damages, treble damages, restitution, and attorneys’ fees, filing fees, and costs.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs, individually and on behalf of the other Class and Sub-Class

members, respectfully request that this Court enter an Order:

                A.      Certifying the Class and Sub-Classes and appointing Plaintiffs and their

        counsel to represent the Class and Sub-Classes;


                                                   33
 Case 8:18-cv-03848-TDC Document 1 Filed 12/13/18 Page 35 of 36



          B.   Finding that Defendants’ conduct was negligent, deceptive, unfair, and

unlawful as alleged herein;

          C.   Awarding monetary damages, including but not limited to, compensatory,

incidental, and consequential damages commensurate with proof at trial for the acts

complained of herein;

          D.   Awarding punitive damages in an amount consistent with applicable

statutes and precedent for those causes of action that permit such recovery;

          E.   For equitable relief requiring restitution and disgorgement of the revenues

wrongfully retained as a result of Defendants’ wrongful conduct;

          F.   Appropriate declaratory relief against Defendants;

          G.   Injunctive relief in the form of, inter alia, enjoining Defendants from

engaging in further negligent, deceptive, unfair, and unlawful business practices alleged

herein;

          H.   Awarding attorneys’ fees, where applicable;

          I.   Awarding costs;

          J.   Awarding of pre- and post-judgment interest on any amounts awarded;

and

          K.   For any and all other relief, the Court deems just and appropriate.

                              JURY TRIAL DEMAND

Plaintiffs demand a trial by jury of all claims in this Class Action Complaint so triable.




                                         34
       Case 8:18-cv-03848-TDC Document 1 Filed 12/13/18 Page 36 of 36



DATED: December 13, 2018            Respectfully submitted,

                                    /s/ Ivy T. Ngo
                                    Ivy T. Ngo (#20639)
                                    Franklin D. Azar & Associates, P.C.
                                    14426 E. Evans Avenue
                                    Aurora, CO 80014
                                    Telephone: 303-757-3300
                                    Facsimile: 720-213-5131
                                    Email: ngoi@fdazar.com

                                    Counsel for Plaintiffs




                                     35
